This appeal stems from an arbitrator's modification of disciplinary action taken by the city of Cleveland ("the city") against a police officer. In one assigned error, the city argues that the common pleas court erroneously failed to vacate the arbitrator's action because: (1) the arbitrator exceeded his authority; and (2) the award did not draw its essence from the collective bargaining agreement. Upon review, we are compelled to affirm the judgment of the trial court.
In 1989, Cleveland Police Captain Mark Lynch was charged with the kidnapping and rape of a woman he met in a bar during hours he was purportedly on duty in the city jail. Although a jury acquitted him of these charges, Lynch faced departmental citations for police and civil service rule violations. *Page 757 
Lynch conceded that, on the night in question, when he was ostensibly on duty, he socialized with friends, visited several bars, consumed alcoholic beverages and engaged in consensual sexual intercourse at a friend's apartment. Lynch countered, however, that he believed he was not on duty during these activities.
After a hearing, the safety director found the charged violations to be well founded and ordered Lynch's discharge.
Lynch, who was a member of the Fraternal Order of Police, Lodge No. 8 ("the union"), filed a grievance in accordance with the union's collective bargaining agreement. The arbitration proceeding followed.
The sole issue before the arbitrator was whether the discharge was based upon just cause. The trial court noted the parties' stipulation that civil service rules would not govern, and the arbitrator was thus limited to the authority granted to him by the parties. Goodyear v. Local Union No. 200 (1975),42 Ohio St.2d 516, 71 O.O.2d 509, 330 N.E.2d 703, certiorari denied (1975), 423 U.S. 986, 96 S.Ct. 393, 46 L.Ed.2d 303.
The governing document in this case provides:
"In the event a grievance goes to arbitration, the arbitrator shall have jurisdiction only over disputes arising out of grievances as to the interpretation and/or application and/or compliance with the provisions of this Contract, including all disciplinary actions and in reaching his decision, the arbitrator shall have no authority (1) to add or subtract from or modify in any way of the provisions of this Contract; (2) to pass upon issues governed by law; or (3) to make an award in conflict with law. * * *
"* * * [A]ll decisions of arbitrators shall be final, conclusive, and binding on the City, the F.O.P. and the member. * * *"
The police department disciplinary rules provide that violations of police regulations, on or off duty, provide just cause for disciplinary actions including reprimand, suspension, loss of pay, demotion or discharge. Based upon his interpretations of the governing regulations, the arbitrator determined the safety director had just cause to suspend, but not to discharge, Lynch. He determined discharge to be too harsh a remedy in this case because: (1) the safety director improperly considered Lynch in violation of inapplicable civil service commission rules; (2) the safety director failed to consider sufficiently Lynch's life-long record of competent service; and (3) evidence that the county prosecutor exerted undue pressure on the safety director. Accordingly, the arbitrator vacated the discharge and ordered a sixty-day suspension without pay. The trial court confirmed the award. *Page 758 
The arbitrator's award is presumed valid. Findlay City SchoolDist. Bd. of Edn. v. Findlay Edn. Assn. (1990), 49 Ohio St.3d 129,  551 N.E.2d 186. When parties agree to submit their dispute to binding arbitration, they agree to accept the result, regardless of its legal or factual accuracy. Goodyear, supra;Huffman v. Valletto (1984), 15 Ohio App.3d 61, 15 OBR 90,472 N.E.2d 740. Appellate review does not extend to the merits of such an award absent evidence of material mistake or extensive impropriety. Goodyear, supra; Lynch v. Halcomb (1984), 16 Ohio App.3d 223, 16 OBR 238, 475 N.E.2d 181; Lockhart v. Am. Res.Ins. Co. (1981), 2 Ohio App.3d 99, 2 OBR 112, 440 N.E.2d 1210. As no such evidence appears in the record, this court is limited to a review of the order of the trial court. Goodyear, supra;Lockhart, supra.
A trial court may vacate an arbitration award only in certain prescribed circumstances, as set forth in relevant part in R.C.2711.10:
"In any of the following cases, the court of common pleas shall make an order vacating the award upon the application of any party to the arbitration if:
"* * *
"(D) The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made."
To determine if the arbitrator exceeded his power, the trial court must first determine whether the arbitrator's award draws its essence from the collective bargaining agreement of the parties. Ohio Office of Collective Bargaining v. Ohio Civ. Serv.Emp. Assn., Local 11, AFSCME, AFL-CIO (1991), 59 Ohio St.3d 177,572 N.E.2d 71; Findlay City School Dist. Bd. of Edn., supra.
This is established where "`* * * there is a rational nexus between the agreement and the award, and where the award is not arbitrary, capricious or unlawful.'" Findlay City School Dist.Bd. of Edn., supra, quoting Mahoning Cty. Bd. of MentalRetardation v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 22 OBR 95, 488 N.E.2d 872. So long as the arbitrator is arguably construing the contract, the trial court is obliged to affirm his decision. Summit Cty. Bd. of Mental Retardation Developmental Disabilities v. Am. Fedn. of State, Cty.  Mun.Emp. (1988), 39 Ohio App.3d 175, 530 N.E.2d 962. This is so because it is the arbitrator's determination for which the parties bargained. Goodyear, supra; Hillsboro v. Fraternal Orderof Police, Ohio Labor Council (1990), 52 Ohio St.3d 174,556 N.E.2d 1186. *Page 759 
Where, however, an arbitrator's award conflicts with the terms of the collective bargaining agreement and/or is not rationally supported, the award does not draw its essence from the collective bargaining agreement. Ohio Office of CollectiveBargaining, supra. Such circumstances indicate the arbitrator exceeded his authority and mandate vacation of the award. Id.
In Ohio Office of Collective Bargaining, supra, the Supreme Court ruled that an arbitrator exceeds his authority by altering a termination order where the collective bargaining agreement expressly denies him modification authority. In our case, however, there is no such express prohibition. In fact, the language of the agreement suggests a variety of disciplinary actions, in addition to discharge, which are appropriate to punish violations of police regulations. Thus, the arbitrator's determination that just cause existed for Lynch's suspension, but not for termination, draws its essence from the language of the governing agreement and was not "unlawful, arbitrary or capricious." Hillsboro, supra. Once these matters are determined, "`* * * a reviewing court's inquiry for purposes of vacating an arbitrator's award pursuant to R.C. 2711.10(D) is at an end. * * *'" Hillsboro, supra, quoting Findlay City School Dist. Bd. ofEdn., supra.
The city's sole assigned error is not well taken and the judgment of the trial court is affirmed.
Judgment affirmed.
FRANCIS E. SWEENEY, J., concurs.
KRUPANSKY, C.J., dissents.